DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11 May 2021 and 18 June 2021 is being considered by the examiner. 

Drawings
 	The drawings are objected to as failing to comply with 37 CFR 1.84, as indicated below.
The drawings are objected to because Figs. 1A-2B, 3B, 5A-7B, 9B, 13A-D include black and white photos, which could be rendered as drawings, or generated pictures that are unclear and include blackened sections, both of which are objected to for rendering the drawings unclear in inept for generating quality reproduction. Figs. 4A and 4B are objected to for having broken and undefined lines. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “Communication platform” in claim 1 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: wireless communication module, storage, and one or more input/output devices (Para. 00101). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 15
Claim 15 limitation “assistance route determiner” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 15 limitation “assistance route determiner” does not appear in the specifications in completion with sufficient structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 15 limitation “calibration coordination controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 15 limitation “calibration coordination controller” does not appear in the specifications in completion with sufficient structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 15 limitation “assistance route controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 15 limitation “assistance route controller” does not appear in the specifications in completion with sufficient structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 limitation “communication unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 15 limitation “communication unit” does not appear in the specifications in completion with sufficient structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 15
Claim 15 limitation “calibration coordination controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 15 limitation “calibration coordination controller” does not appear in the specifications in completion with sufficient structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claim 15 limitation “assistance route controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Claim 15 limitation “assistance route controller” does not appear in the specifications in completion with sufficient structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C.
Because claim 15 is rejected under 112, all dependent claims, claims 16-21, are therefore rejected based on their dependency to claim 15. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


A rejection on this statutory basis (35 U.S.C. 102(g) as in force on March 15, 2013) is appropriate in an application or patent that is examined under the first to file provisions of the AIA  if it also contains or contained at any time (1) a claim to an invention having an effective filing date as defined in 35 U.S.C. 100(i) that is before March 16, 2013 or (2) a specific reference under 35 U.S.C. 120, 121, or 365(c) to any patent or application that contains or contained at any time such a claim.

Claims 1, 4-8, 11-15 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Abari et al. (US Publication 2019/0204425 A1). 
Regarding claim 1, Abari teaches a method implemented on at least one machine including at least one processor, memory, and communication platform capable of connecting to a network for sensor calibration, the method comprising: (Abari: Para. 45, 77; computer system includes a processor, memory, storage, an receiving, by a moving assisting vehicle, a calibration assistance request related to a moving ego vehicle that requested assistance in collaborative calibration of a sensor deployed on the ego vehicle, wherein the calibration assistance request includes at least one of a first position of the ego vehicle and a first configuration of the sensor with respect to the ego vehicle (Abari: Para. 44, 46; computing system of the AV may send the information that the calibration is completed at the first pre-determined location when the confidence score of the sensor exceeds a certain threshold; computing system of AV may store a calibration reference of how properly calibrated sensors for the AV should behave); analyzing the calibration assistance request to extract at least one of a schedule and an assistance route associated with the requested calibration assistance (Abari: Para. 49; if a confidence score of sensors of sensor array falls below a second threshold, a computing system of AV may signal a fleet management system, described below, indicating sensor array needs to be recalibrated); communicating with the ego vehicle about a desired location relative to the first position for the assisting vehicle to be in order to assist the sensor to acquire information of a target present on the assisting vehicle, wherein the acquired information of the target is to be used to calibrate the sensor (Abari: Para. 44, 49; service facility may determine whether the AV is in proper position for calibration based on data received from the AV; computing system of the AV facility may receive information indicating the distance and orientation of the AV relative to the calibration targets at the first pre-determined position; fleet management system may dispatch a service vehicle to the location of AV); controlling the assisting vehicle to reach the desired location to achieve collaborative calibration of the sensor on the ego vehicle (Abari: Para. 49; a computing system of AV may drive AV to the side of a road or other safe location in response to determining that the sensors of sensor array need to be recalibrated).
Regarding claim 4, Abari teaches the method of claim 1, wherein the assisting vehicle is a member of a fleet that the ego vehicle belongs to as a member (Abari: Para. 49; fleet management system may dispatch a service vehicle; determination of whether to match with a particular service vehicle).
Regarding claim 5, Abari teaches the method of claim 1, wherein the assisting vehicle is determined based on the first position of the ego vehicle (Abari: Para. 49; service vehicle is selected by the remote management system based on the type of sensor to be recalibrated, a threshold distance from the AV).   
Regarding claim 6, Abari teaches the method of claim 5, wherein the desired location relative to the ego vehicle is determined based on the first position, the first configuration, and a second configuration associated with the target with respect to the assisting vehicle (Abari: Para. 50; a computing system of AV indicating the presence of service vehicle and the position of service vehicle; the “ground truth” of calibration target may be communicated from the service vehicle to a computing system of AV using an accurate GPS to indicate the location of the vehicle or the extension distance and degrees of rotation of the robotic arm holding the calibration target).
Regarding claim 7, Abari teaches the method of claim 1, wherein the request is sent to a management center to locate the assisting vehicle of a plurality of moving vehicles monitored by the management center; or broadcast to one or more moving vehicles to request assistance in collaborative calibration (Abari: Para. 49; service vehicle is selected by the remote management system based on the type of sensor to be recalibrated, a threshold distance from the AV).   
Regarding claim 8, Abari teaches machine readable non-transitory medium having information recorded thereon for sensor calibration, wherein the information, when read by the machine, causes the machine to perform: (Abari: Para. 45, 77; computer system includes a processor, memory, storage, an input/output (I/O) interface, a communication interface, and a bus; method for calibrating sensors of an AV) receiving, by a moving assisting vehicle, a calibration assistance request related to a moving ego vehicle that requested assistance in collaborative calibration of a sensor deployed on the ego vehicle, wherein the calibration assistance request includes at least one of a first position of the ego vehicle and a first configuration of the sensor with respect to the ego vehicle (Abari: Para. 44, 46; computing system of the AV may send the information that the calibration is completed at the first pre-determined location when the confidence score of the sensor exceeds a certain threshold; computing system of AV may store a calibration reference of how properly calibrated sensors for the AV should behave); analyzing the calibration assistance request to extract at least one of a schedule and an assistance route associated with the requested calibration assistance (Abari: Para. 49; if a confidence score of sensors of sensor array falls below a second threshold, a computing system of AV may signal a fleet management system, described below, indicating sensor array needs to be recalibrated); communicating with the ego vehicle about a desired location relative to the first position for the assisting vehicle to be in order to assist the sensor to acquire information of a target present on the assisting vehicle, wherein the acquired information of the target is to be used to calibrate the sensor (Abari: Para. 44, 49; service facility may determine whether the AV is in proper position for calibration based on data received from the AV; computing system of the AV facility may receive information indicating the distance and orientation of the AV relative to the calibration targets at the first pre-determined position; fleet management system may dispatch a service vehicle to the location of AV); controlling the assisting vehicle to reach the desired location to achieve collaborative calibration of the sensor on the ego vehicle (Abari: Para. 49; a computing system of AV may drive AV to the side of a road or other safe location in response to determining that the sensors of sensor array need to be recalibrated).
Regarding claim 11, Abari teaches the medium of claim 8, wherein the assisting vehicle is a member of a fleet that the ego vehicle belongs to as a member (Abari: Para. 49; fleet management system may dispatch a service vehicle; determination of whether to match with a particular service vehicle).
Regarding claim 12, Abari teaches the medium of claim 8, wherein the assisting vehicle is determined based on the first position of the ego vehicle (Abari: Para. 49; service vehicle is selected by the remote management system based on the type of sensor to be recalibrated, a threshold distance from the AV).
Regarding claim 13, Abari teaches the medium of claim 12, wherein the desired location relative to the ego vehicle is determined based on the first position, the first configuration, and a second configuration associated with the target with respect to the assisting vehicle (Abari: Para. 50; a computing system of AV indicating the presence of service vehicle and the position of service vehicle; the “ground truth” of calibration 
Regarding claim 14, Abari teaches the medium of claim 8, wherein the request is sent to a management center to locate the assisting vehicle of a plurality of moving vehicles monitored by the management center; or broadcast to one or more moving vehicles to request assistance in collaborative calibration (Abari: Para. 49; service vehicle is selected by the remote management system based on the type of sensor to be recalibrated, a threshold distance from the AV).
Regarding claim 15, Abari teaches a system for sensor calibration, comprising: (Abari: Para. 45, 77; method for calibrating sensors of an AV) a communication unit in a moving assisting vehicle configured for receiving a calibration assistance request related to a moving ego vehicle that requested assistance in collaborative calibration of a sensor deployed on the ego vehicle, wherein the calibration assistance request includes at least one of a first position of the ego vehicle and a first configuration of the sensor with respect to the ego vehicle (Abari: Para. 44, 46; computing system of the AV may send the information that the calibration is completed at the first pre-determined location when the confidence score of the sensor exceeds a certain threshold; computing system of AV may store a calibration reference of how properly calibrated sensors for the AV should behave); an assistance route determiner configured for analyzing the calibration assistance request to extract at least one of a schedule and an assistance route associated with the requested calibration assistance (Abari: Para. 49; if a confidence score of sensors of sensor array falls below a second threshold, a ; a calibration coordination controller configured for communicating with the ego vehicle about a desired location relative to the first position for the assisting vehicle to be in order to assist the sensor to acquire information of a target present on the assisting vehicle, wherein the acquired information of the target is to be used to calibrate the sensor (Abari: Para. 44, 49; service facility may determine whether the AV is in proper position for calibration based on data received from the AV; computing system of the AV facility may receive information indicating the distance and orientation of the AV relative to the calibration targets at the first pre-determined position; fleet management system may dispatch a service vehicle to the location of AV); an assistance route controller configured for controlling the assisting vehicle to reach the desired location to achieve collaborative calibration of the sensor on the ego vehicle (Abari: Para. 49; a computing system of AV may drive AV to the side of a road or other safe location in response to determining that the sensors of sensor array need to be recalibrated).
Regarding claim 18, Abari teaches the system of claim 15, wherein the assisting vehicle is a member of a fleet that the ego vehicle belongs to as a member (Abari: Para. 49; fleet management system may dispatch a service vehicle; determination of whether to match with a particular service vehicle).
Regarding claim 19, Abari teaches the system of claim 15, wherein the assisting vehicle is determined based on the first position of the ego vehicle (Abari: Para. 49; service vehicle is selected by the remote management system based on the type of sensor to be recalibrated, a threshold distance from the AV).
claim 20, Abari teaches the system of claim 19, wherein the desired location relative to the ego vehicle is determined based on the first position, the first configuration, and a second configuration associated with the target with respect to the assisting vehicle (Abari: Para. 50; a computing system of AV indicating the presence of service vehicle and the position of service vehicle; the “ground truth” of calibration target may be communicated from the service vehicle to a computing system of AV using an accurate GPS to indicate the location of the vehicle or the extension distance and degrees of rotation of the robotic arm holding the calibration target).
Regarding claim 21, Abari teaches the system of claim 15, wherein the request is sent to a management center to locate the assisting vehicle of a plurality of moving vehicles monitored by the management center; or broadcast to one or more moving vehicles to request assistance in collaborative calibration (Abari: Para. 49; service vehicle is selected by the remote management system based on the type of sensor to be recalibrated, a threshold distance from the AV).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abari et al. (US Publication 2019/0204425 A1). 
Regarding claim 2, Abari teaches the method of claim 1, wherein the target is located on the assisting vehicle (Abari: Para. 49-50; service vehicle may have an extendable mechanical device that is configured to hold and move calibration targets).
Abari doesn’t explicitly teach the relative location is provided so that the target on the assisting vehicle is in the field of view of the sensor on the ego vehicle while both the ego vehicle and the assisting vehicle are in motion.
However, Abari is deemed to disclose an equivalent teaching. Abari includes recalibrating the sensors in the field and have the AV continue operating (Abari: Para. 18). The method of calibrating sensors of an autonomous vehicle through a series of steps while the AV is in the field (Abari: Para. 57, Fig. 8). This includes trying to 
It would have been obvious to one of ordinary skill as of the effective filing date to have calibrated the ego vehicle while both the ego and assisting vehicles are in motion in order to recalibrate the sensors in the field and have the AV continue to operate since the AV may be brought back online more quickly without spending the time to go back to the service facility (Abari: Para. 18).
Regarding claim 3, Abari teaches the method of claim 2, wherein a need to calibrate the sensor is governed by at least one of a static schedule with an interval in time; a dynamic schedule determined based on an assessment of an adaptive situation of information sensed by the sensor; and a combination thereof (Abari: Para. 49; if a confidence score of sensors of sensor array falls below a second threshold, a computing system of AV may signal a fleet management system, described below, indicating sensor array needs to be recalibrated).
Regarding claim 9, Abari teaches the medium of claim 8, wherein the target is located on the assisting vehicle (Abari: Para. 49-50; service vehicle may have an extendable mechanical device that is configured to hold and move calibration targets).
the relative location is provided so that the target on the assisting vehicle is in the field of view of the sensor on the ego vehicle while both the ego vehicle and the assisting vehicle are in motion.
However, Abari is deemed to disclose an equivalent teaching. Abari includes recalibrating the sensors in the field and have the AV continue operating (Abari: Para. 18). The method of calibrating sensors of an autonomous vehicle through a series of steps while the AV is in the field (Abari: Para. 57, Fig. 8). This includes trying to recalibrate itself based on arbitrary surroundings, and requesting a service vehicle if the recalibration based on arbitrary surroundings does not produce sufficiently accurate results (Abari: Para. 47). The AV may receive positioning information of the calibration target relative to the AV which includes information of the distance and orientation of the calibration target relative to the AV (Abari: Para. 56, Fig. 8). While keeping the AV in the field a service vehicle can be requested to help with the method of calibration using calibration targets, distance and orientation, relative to the AV.
It would have been obvious to one of ordinary skill as of the effective filing date to have calibrated the ego vehicle while both the ego and assisting vehicles are in motion in order to recalibrate the sensors in the field and have the AV continue to operate since the AV may be brought back online more quickly without spending the time to go back to the service facility (Abari: Para. 18).
Regarding claim 10, Abari teaches the medium of claim 9, wherein a need to calibrate the sensor is governed by at least one of a static schedule with an interval in time; a dynamic schedule determined based on an assessment of an adaptive situation of information sensed by the sensor; and a combination thereof (Abari: Para. 49; if a 
Regarding claim 16, Abari teaches the system of claim 15, wherein the target is located on the assisting vehicle (Abari: Para. 49-50; service vehicle may have an extendable mechanical device that is configured to hold and move calibration targets).
Abari doesn’t explicitly teach the relative location is provided so that the target on the assisting vehicle is in the field of view of the sensor on the ego vehicle while both the ego vehicle and the assisting vehicle are in motion. 
However, Abari is deemed to disclose an equivalent teaching. Abari includes recalibrating the sensors in the field and have the AV continue operating (Abari: Para. 18). The method of calibrating sensors of an autonomous vehicle through a series of steps while the AV is in the field (Abari: Para. 57, Fig. 8). This includes trying to recalibrate itself based on arbitrary surroundings, and requesting a service vehicle if the recalibration based on arbitrary surroundings does not produce sufficiently accurate results (Abari: Para. 47). The AV may receive positioning information of the calibration target relative to the AV which includes information of the distance and orientation of the calibration target relative to the AV (Abari: Para. 56, Fig. 8). While keeping the AV in the field a service vehicle can be requested to help with the method of calibration using calibration targets, distance and orientation, relative to the AV.
It would have been obvious to one of ordinary skill as of the effective filing date to have calibrated the ego vehicle while both the ego and assisting vehicles are in motion in order to recalibrate the sensors in the field and have the AV continue to operate since 
Regarding claim 17, Abari teaches the system of claim 16, wherein a need to calibrate the sensor is governed by at least one of a static schedule with an interval in time; a dynamic schedule determined based on an assessment of an adaptive situation of information sensed by the sensor; and a combination thereof (Abari: Para. 49; if a confidence score of sensors of sensor array falls below a second threshold, a computing system of AV may signal a fleet management system, described below, indicating sensor array needs to be recalibrated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/L.E.L./Examiner, Art Unit 3663          

/ADAM D TISSOT/Primary Examiner, Art Unit 3663